Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated July 10, 2015 (including amendments thereto) with respect to the Common Units of Foresight Energy LP.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:July 10, 2015 ACCIPITER LIFE SCIENCES, LP By: Candens Capital, LLC General Partner By: /s/ Gabe Hoffman Name: Gabe Hoffman Title: Managing Member ACCIPITER LIFE SCIENCES FUND (OFFSHORE), LTD. By: Accipiter Capital Management, LLC Its investment manager By: /s/ Gabe Hoffman Name: Gabe Hoffman Title: Managing Member ACCIPITER CAPITAL MANAGEMENT, LLC By: /s/ Gabe Hoffman Name: Gabe Hoffman Title: Managing Member CANDENS CAPITAL, LLC By: /s/ Gabe Hoffman Name: Gabe Hoffman Title: Managing Member /s/ Gabe Hoffman GABE HOFFMAN
